Case 20-41308    Doc 352      Filed 04/20/20 Entered 04/20/20 08:51:20            Main Document
                                          Pg 1 of 2


                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MISSOURI
                               ST LOUIS DIVISION
   ____________________________________
                                        )
   In re:                               )        Chapter 11
                                        )
   FORESIGHT ENERGY, LP, et al.         )        Case No. 20-41308
                                        )        (Jointly Administered)
                                        )
                      Debtors.          )
   ___________________________________ )

                           NOTICE OF APPEARANCE AND REQUEST

          PLEASE TAKE NOTICE that JOLENE M. WISE appears on behalf of the

   United States Securities and Exchange Commission pursuant to Section 1109(a) of the

   Bankruptcy Code, 11 U.S.C. §1109(a) and pursuant to Rule 12.01(A) of the Local Rules

   of the United States District Court for the Eastern District of Missouri. She requests to be

   added to the electronic service matrix for all pleadings and documents filed in this case.

   Her e-mail address is wisej@sec.gov., and she authorizes service by e-mail at the above

   e-mail address.

   Dated: April 20, 2020

                                                        Respectfully submitted,


                                                        By: /s/ Jolene M. Wise
                                                        JOLENE M. WISE

                                                        Attorney for the
                                                        United States Securities and
                                                        Exchange Commission
                                                        175 W. Jackson Blvd., Suite 1450
                                                        Chicago, IL 60604
                                                        Tel: (312) 886-3948
                                                        Fax: (312) 353-7398
                                                        wisej@sec.gov
Case 20-41308    Doc 352      Filed 04/20/20 Entered 04/20/20 08:51:20      Main Document
                                          Pg 2 of 2


                               CERTIFICATE OF SERVICE
          I, Jolene Wise, do hereby certify that a copy of the foregoing NOTICE OF

   APPEARANCE AND REQUEST was served on the parties that receive electronic

   notification in these proceedings on this day of April 20, 2020.




                                                 /s/ Jolene M. Wise___________________
                                                 Attorney for the
                                                 Securities and Exchange Commission
